DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 1-2, “the mixing segment being on of a plurality of mixing segments” should read -- the mixing segment being one of a plurality of mixing segments--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a static mixer” in lines 3.  It is unclear whether “a static mixer” of line 3 is the same or different as “a static mixer” as recited in line 1 of the claim.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2-25 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 22 recites “a static mixer” in line 1.  It is unclear whether “a static mixer” of line 1 is the same or different as “a static mixer” as referred to in claim 1.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 23-25 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harder (U.S. Patent No. 3,195,865) in view of Keller (U.S. Patent No. 7,325,970).
Regarding claim 1, Harder discloses a mixing segment (figures 2-7, reference #35) for a static mixer (figure 8), the mixing segment being one of a plurality of mixing segments in a static mixer for mixing a multi-component material (figure 8), the mixing segment comprising:
at least three elongate inlets arranged at least substantially in parallel to one another (figure 2, reference #40, 41, 46); and
at least three elongate outlets arranged at least substantially in parallel to one another (figures 2-5, reference #43, 43a and 43c);
a respective elongate inlet of the at least three elongate inlets being connected to a respective elongate outlet of the at least three elongate outlets via a respective passage (see figures 2-5, reference #40 leads to reference #43; reference #46 leads to reference #43a);
each of the elongate outlets arranged such that an elongate extent thereof is rotated by an angle of rotation of at least 45° about a longitudinal axis of the mixing segment with respect to an elongate extent of the respective elongate inlet, with the longitudinal axis extending from the elongate inlets to the elongate outlets (see figures 2-5, reference #43 is ninety degrees from reference #40, reference #43a is ninety degrees from reference #46, reference #43C is ninety degrees from reference #47);
a first extent of each of the respective passages in a direction parallel to the elongate extent of the respective elongate inlet gradually reduces in size between the respective elongate inlet and a constriction of the respective passage, and a second extent of the respective passage in a direction parallel to the elongate extent of the respective elongate outlet gradually increases in size between the constriction and the respective elongate outlet (figure 2, vertical extent gradually reduces from right to left parallel direction, horizontal extent gradually increases), and
one of the reduction in size of one of the first extent and the increase in size of the second extent is formed by two walls of the respective passage that are inclined with respect to one another and with respect to the longitudinal axis of the mixing segment (figures 2-5, see walls 37, 38, 39, 40).
However, the reference does not explicitly disclose with at least a part of the walls inclined with respect to the longitudinal axis formed by a curved part surface.
Keller teaches another static mixer with mixing segment having curved walls (figure 9).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the walls of Harder to be curved as taught by Kelly.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach static mixer with mixing segments.  One of ordinary skill in the art would be motivated to modify the walls to be curved because the curved construction and arrangement of the guide walls reduces dead volumes resulting in reduced losses (Kelly column 6, lines 13-17).

    PNG
    media_image1.png
    514
    953
    media_image1.png
    Greyscale

Regarding claim 2, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein each of the elongate outlets is arranged such that the elongate extent thereof is rotated by an angle of rotation of at least substantially 90° about a longitudinal axis of the mixing segment with respect to the elongate extent of the respective elongate inlet (see figures 2-5, reference #43 is ninety degrees from reference #40, reference #43a is ninety degrees from reference #46, reference #43C is ninety degrees from reference #47).
Regarding claim 3, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein the curved part surface is present in the region of the constriction of at least some of the respective passages (figures 2-5, walls 37, 38, 39, 40 of Harder as modified to be curved by Keller are present in constricted passages).
Regarding claim 4, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein the reduction in size between an other one of the elongate inlet and the constriction and the constriction and the elongate outlet is formed by one wall of the respective passage that is inclined with respect to the longitudinal axis (figures 2-5, walls 37, 38, 39, 40 inclined).
Regarding claim 5, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein the walls inclined with respect to the longitudinal axis comprise at least two gradients or the walls inclined with respect to one another and the longitudinal axis have different gradients (figures 2-5, walls 37, 38, 39, 40).
Regarding claim 6, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein each of the two walls and the one wall inclined with respect to the longitudinal axis comprises a curved part surface (figures 2-5, walls 37, 38, 39, 40 of Harder as modified to be curved by Keller).
Regarding claim 7, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein each of the two walls and the one wall is inclined with respect to the longitudinal axis comprises at least two curved part surfaces having different radii of curvature (figures 2-5, walls 37, 38, 39, 40 of Harder as modified to be curved by Keller with figure 10 of Keller teaching curved walls having different radii).
Regarding claim 8, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein the walls inclined with respect to one another and the longitudinal axis comprise curved part surfaces having different radii of curvature (figures 2-5, walls 37, 38, 39, 40 of Harder as modified to be curved by Keller with figure 10 of Keller teaching curved walls having different radii).
Regarding claim 9, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least some of the curved part surfaces form part of a respective transition of the respective passages from the two wall inclined with respect to the longitudinal axis to a surface of another wall that extends at least substantially in parallel to the longitudinal axis (see figures 2-5, inclined walls 40 extend from another parallel walls 37 and 39).
Regarding claim 10, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses further comprising a body (figures 2-5, reference #40 and solid portions of reference #35) accommodating at least some of the respective passages (figures 2-5, reference #43, 43a and 43c), and the another wall projects from the body, with the another wall forming at least a part of an elongate outlet of the elongate outlets or an elongate inlet of the elongate inlets (figures 2-5, reference #40, 41, 46).
Regarding claim 11, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein the elongate inlets or the elongate outlets are arranged at an outer side of the mixing segment (figures 2 and 8, reference #38 and 40 are inlets on outer side) and comprise at least one cut-out (see figure 8, inlets start past mixing segment, meaning there is a cutout in the beginning) (see marked up figure 8 below).

    PNG
    media_image2.png
    880
    1167
    media_image2.png
    Greyscale

Regarding claim 12, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least one elongate inlet of the elongate inlet or at least one elongate outlet of the elongate outlets has three walls formed by the mixing segment, with one of the three walls having a reduced wall thickness in comparison to one of the other three (figure 8, reference #39 and bottom thickened inclined wall and top thickened inclined wall make up inlet 41, with reference #39 having a reduced thickness compared to bottom and top wall wall).
Regarding claim 13, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein the wall of the three walls having the reduced wall thickness connects the two other walls of the three walls of the elongate inlet or elongate outlet (figure 8, reduce wall 39 connect thickened bottom and top walls).
Regarding claim 14, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein the elongate inlets and the elongate outlets are arranged transverse to the longitudinal axis (figures 2-5, initial inlets 40, 41, 46 arranged vertically transverse to longitudinal axis, outlets 43, 43a, 43 arranged horizontally transverse to longitudinal axis).
Regarding claim 15, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein walls of the respective passages at a side of the mixing segment have a convex shape in the a direction of the longitudinal axis (see figures 1-5 and 8, side walls 38 and 40).
Regarding claim 16, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein a transition between directly adjacent walls of the respective passages is formed by a curved surface or a recess (figures 2-5, walls of Harder as modified by Keller to be curved).
Regarding claim 17, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least three elongate inlets includes only three elongate inlets and the at least three elongate outlets includes only three elongate outlets, or wherein the mixing segment the at least three elongate inlets includes four elongate inlets and the at least three elongate outlets includes four elongate outlets (figures 2-5 and 8, four inlets 40, 41, 46 and 47 and four outlets 43, 43a, 43b 43c).
Regarding claim 18, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least some of the elongate inlets and of the elongate outlets are configured and arranged such that part flows of the multi-component material are deflected from a first elongate inlet of the elongate inlets arranged at an inner region of the static mixer to a first elongate outlet of the elongate outlets arranged at an outer region of the static mixer and from a second elongate inlet of the elongate inlets arranged at the outer region of the static mixer to a second elongate outlet of the elongate outlets arranged at the inner region of the static mixer (see figures 2 and 8, inlet 46 arranged at inner region flows to reference #43a at top outer region, inlet 40 arranged at outer region flows to reference #43 at inner region).
Regarding claim 19, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein each elongate inlet or elongate outlet has an opening having an at least generally rectangular shape (figures 2 and 8, inlets 40, 41, 46, 47 have rectangular opening).
Regarding claim 20, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein an imaginary sleeve enveloping the mixing segment at least generally has the shape of a cuboid (see figure 8, reference #36).
Regarding claim 21, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mixing segment is formed in an injection molding process from a plastic material.  It is noted that the limitation is directed to a process of making which does not further limit an apparatus claim.  The recitation of the manner in which a structure is formed or provided does not structurally distinguish the physical structure of the mixing segment as a patentable structural limitation and does not appear to claim any additional structural element.  Nonetheless, Harder discloses wherein the mixing segments is formed from a plastic material (column 5, lines 40-45), it is known in the art to form a mixing element from an injection molding process.
 Regarding claim 22, Harder discloses a static mixer (figure 8) comprising:
the plurality of mixing segments (figure 8, multiple reference #35 and 35a) including the mixing segment in accordance with claim 1 (Harder in view of Keller discloses all the limitations of claim 1 as explained in the rejection of claim 1 above);
wherein the plurality of mixing segments arranged in series one after another along a longitudinal axis of the static mixer (figure 8, multiple reference #35 and 35a),
the elongate outlets of the mixing segment the mixing segment are arranged adjacent to the elongate inlets of the next mixing segment disposed adjacent the mixing segment (see figure 8, inlets and outlets, not all labeled).
Regarding claim 23, Harder in view of Keller discloses all the limitations as set forth above.  The reference as modified further discloses wherein the elongate inlets of at least some of the plurality of mixing segments are arranged substantially in parallel to one another (see figure 8, inlets 41, and others not all labeled, are vertically parallel).
Regarding claim 24, Harder in view of Keller discloses the static mixer in accordance with claim 22 (see rejection of claims 22 above).  However, Harder does not disclose a multi-compartment cartridge.  Keller teaches a dispensing assembly (figure 13) comprising a static mixer (figure 13, reference #36) and a multi-compartment cartridge (figure 13, reference #16, 32 and 33).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the dispensing assembly with multi-component cartridge of Kelly on the static mixer of Harder.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach static mixer with mixing segments.  One of ordinary skill in the art would be motivated to provide the dispensing assembly with multi-component cartridge as part of the static mixer so that the material can be easily connected and fed to the static mixer and dispensed therefrom.
Regarding claim 25, Harder in view of Keller discloses all the limitations as set forth in claim 24.  The reference as modified discloses a method of mixing multi-component material using the dispensing assembly in accordance with claim 24 (see rejection to claim 24 above; Harder figures 1 and 8; Keller abstract, figures 9-15), the method comprising dispensing the multi-component material from the multi-component cartridge (Keller figure 13, reference #16, 32, 33); guiding the multi-component material to the static mixer (Keller figure 13, reference #34 and 35); making available at least three respective part flows of multi-component material (Harder figure 1, reference #31, 32, 33, 34; figures 2 and 8, reference #40, 41, 46 and 47); guiding the at least three respective part flows of the multi-component material from a respective elongate inlet of the elongate inlets to the constriction and then from the constriction to a respective elongate outlet of the elongate outlets, the respective part flow being compressed by the gradual decrease in size of the respective passage between the elongate inlet and the constriction and then being rotated and relaxed again by the gradual increase in size of the respective passage between the constriction and the elongate outlet, with the compression, rotation and relaxation of the respective part flows causing at least a partial mixing of the respective part flow (see figures 2-5 and 8, inlets 40, 41, 46 and 47 constrict and rotate to outlets 43, 43a, 43b and 43c that gradually increase).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774